944 So.2d 1184 (2006)
Steven NIXON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5444.
District Court of Appeal of Florida, First District.
December 15, 2006.
Steven Nixon, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Because the notice of appeal was not timely filed, this appeal is dismissed for lack of jurisdiction. This dismissal is without prejudice to appellant's right to file a petition for belated appeal. See Proctor v. State, 845 So.2d 1007 (Fla. 5th DCA 2003).
BENTON, VAN NORTWICK, and PADOVANO, JJ., concur.